          Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 1 of 21



                               UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                          )
MARCOS DaSILVA and MATTEUS                )
 FERREIRA, on behalf of themselves        )
and all others similarly situated,        )
                                          )
Plaintiffs,                               )    Case No. 16-cv-11205-PBS
                                          )
v.                                        )
                                          )
BORDER TRANSFER OF MA, INC.               )
and PATRICK McCLUSKEY,                    )
                                          )
Defendants.                               )
____________________________________)

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STATEMENT OF MATERIAL FACTS IN
      SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

 Pursuant to Local Rule 56.1, Plaintiffs hereby respond, in Section I, to Defendants’ Statement of

Undisputed Material Facts in Support of their Motion for Summary Judgment, and state in Section

II, additional material facts, as follows. Plaintiffs are not, in the interest of not duplicative filings of

matters contained in the record, resubmitting exhibits, all of which are contained within the record

on Plaintiffs’ motion for partial summary judgment or Defendants’ motion.

I.      DEFENDANTS’ STATEMENT OF MATERIAL FACTS

         A. BTMI’s Operations

         1.   BTMI is a federally registered property broker licensed by the Federal Motor Carrier

 Safety Administration that organizes and coordinates delivery services for its customers. Butcher

 Decl. ¶ 4, Ex. A (Border Transfer of MA, Inc. Property Broker Registration from U.S. Department

 of Transportation, Federal Motor Carrier Safety Administration); see also McCluskey Dep. 33:13-

 34:1; Hubbard Rep. ¶ 53.

        Plaintiffs’ Response: Disputed. BTMI is a delivery company that arranges for deliveries

of Sears merchandise. See BTMI-Sears Contract. In an analogous case, Judge Douglas Woodlock
           Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 2 of 21



rejected the argument that a company like BTMI was a mere “property broker,” instead holding that

“3PD is clearly a delivery company.” Martins v. 3PD, Inc., 2013 WL 1320454, at *14 (D. Mass.

Mar. 28, 2013)

          2.   One of BTMI’s customers is Innovel Solutions, Inc. (“Innovel”). Butcher Decl. ¶ 4,

 Ex. B (attaching the Home Delivery & Shuttle Logistics Agreement between Innovel Solutions,

 Inc. and BTMI from January 1, 2017) (“Innovel Agreement”); McCluskey Dep. 18:2-18.

         Plaintiffs’ Response: Admitted in part. BTMI’s contract is actually with Sears. Innovel

used to go by the name of Sears Logistics and is merely a subsidiary of Sears.

          3.   Prior to signing the Innovel Agreement on or about January 1, 2017, BTMI operated

 pursuant to an agreement with Sears Logistics Services, Inc. Butcher Decl. ¶ 4, Ex. C (attaching

 the Home Delivery & Shuttle Logistics Agreement between Sears Logistics Services, Inc. and

 BTMI from April 27, 2014 (“Sears Logistics Services Agreement”).

         Plaintiffs’ Response: Admitted in part. Innovel is merely a subsidiary of Sears. BTMI

has been providing delivery services for Sears.

          4.   Innovel contracts with retailers such as Sears, Costco, BJ’s and Amazon to consolidate

 orders the retailers have received for delivery and arranges the orders for delivery (and installation

 as needed) into routes according to the retail customer’s delivering location and preferred time

 window. See Matos Dep. 40:5-13; Hubbard Rep. ¶¶ 14-17; McCluskey Decl. ¶¶ 2-3.

         Plaintiffs’ Response: Admitted in part. BTMI’s contract is actually with Sears. Innovel

used to go by the name of Sears Logistics and is merely a subsidiary of Sears.

          5.   In constructing the route schedule, Innovel takes into account various factors,

 including capacity of individual trucks, the volume and weight of items to be delivered, the

 location of deliveries, and the delivery window promised to the retailers’ customer. Hubbard Rep.

 ¶ 15.

         Plaintiffs’ Response: Disputed in part. Plaintiffs have moved to strike Thomas Hubbard’s
          Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 3 of 21



 report. Furthermore, while Sears develops each manifest, a Border Transfer employee prints out

 the manifests for the day and assigns them to particular drivers every morning. Matos Dep. at 18.

         6.   Based on the routes Innovel organizes (sometimes with BTMI’s input), BTMI brokers

 the product set for delivery to motor carriers that have the trucks and can organize teams to

 physically deliver and install retailers’ goods. Matos Dep. 19:15-20:8; Hubbard Rep. ¶ 19; Butcher

 Decl. ¶ 4, Ex. D (attaching Contract Carrier Agreement in use from June 23, 2013, to

 approximately April 1, 2017, ¶¶ II.1 (Broker Services), II.6 (Labor)), Ex. E (attaching Contract

 Carrier Agreement in use from approximately April 1, 2017, to the present, ¶¶ 2 (Broker Services),

 7 (Carrier’s Personnel and Delivery Teams)).

       Plaintiffs’ Response: Disputed in part. Plaintiffs have moved to strike Thomas Hubbard’s

report. Furthermore, while Sears develops each manifest, a Border Transfer employee prints out

the manifests for the day and assigns them to particular drivers every morning. Matos Dep. at 18.

Furthermore, Border Transfer does not broker the product, but instead assigns routes to delivery

drivers it has hired and controls.

         7.   After the motor carriers have agreed to deliver these products, BTMI provides updates

 about the delivery status to Innovel and the customers who will take delivery. Butcher Decl. ¶ 4,

 Ex. B (Innovel Agreement, Exhibit A Operations and Responsibilities, Part II: Delivery

 Responsibilities, Section 1 Basic Delivery Procedures, Paragraph G); Matos Dep. 62:8-64:7.

       Plaintiffs’ Response: Disputed in part. The delivery drivers are not motor carriers, but

are employees of Border Transfer.

         8.   BTMI can provide these updates on the deliveries completed based on information the

 motor carrier inputs into an application on departure from the retail customer’s house. Matos Dep.

 56:6-57:2.

         Plaintiffs’ Response: Disputed in part. The delivery drivers are not motor carriers, but

         are employees who are required to log deliveries pursuant to Border Transfer’s
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 4 of 21



        instruction. Matos Dep. at 56..

        9.   BTMI then coordinates the delivery process during the day through updates to Innovel

 about delivery status, with updates to the respective retailer’s customers regarding anticipated

 delivery time along with any necessary delivery rescheduling, and logging information about

 delivery problems reported by the motor carrier. Matos Dep. 56:6-57:2, 62:8-64:7, 79:11:80-6,

 80:18-81:10; Hubbard Rep. ¶ 22; Butcher Decl. ¶ 4, Ex. B (Innovel Agreement, Exhibit A –

 Operations and Responsibilities, Part II: Delivery Responsibilities, Section 1- Basic Delivery

 Procedures, Paragraph G).

        Plaintiffs’ Response: Admitted.

        10. BTMI’s communications with motor carrier owners or other company representatives

 are related to product or in-home damage claims, problems with a delivery (such as Innovel’s

 customer rejecting the delivery or not being home to accept the delivery), and delivery delays, all

 of which BTMI addresses with Innovel as required by the Innovel Agreement. Matos Dep. 63:15-

 64:3, 71:6-11, 81:4-10; Hubbard Rep. ¶ 22; Washington Decl. ¶ 7; Butcher Decl. ¶ 4, Ex. B.

       Plaintiffs’ Response: Disputed in part. BTMI is a delivery company and Plaintiffs are its

delivery drivers. BTMI fails to list all of the types of communications between the drivers and

BTMI. For example, BTMI requires drivers to attend morning meetings to discuss how to interact

with customers and how to perform deliveries. Matos Dep. 41.

        11. Terms of the relationship between BTMI and each motor carrier are set out in the

 Contract Carrier Agreements they sign. See generally Butcher Decl. ¶ 4, Ex. F (attaching the

 Contract Carrier Agreement Between BTMI and Chantre Delivery LLC (“Chantre Delivery

 Agreement”)), Ex. G (attaching the Contract Carrier Agreement Between BTMI and Alpha

 Logistics Trucking LLC (“Alpha Logistics Trucking Agreement”)), Ex. H (attaching the Contract

 Carrier Agreement Between BTMI and Father & Son Transporting LLC (“Father & Son
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 5 of 21



 Transporting Agreement”)), Ex. D (attaching Contract Carrier Agreement in use during the June

 23, 2013 to approximately April 1, 2017, time period), Ex. E (attaching Contract Carrier

 Agreement in use from approximately April 1, 2017 to the present).

       Plaintiffs’ Response: Disputed. The entire premise of this statement is false. Plaintiffs

allege that they are misclassified as independent contractors. Therefore, the terms of the

relationship between BTMI and the contractors was governed by the Massachusetts Wage Act.

         12. Alpha Logistics Trucking LLC possessed the federal motor carrier authority needed to

 transport interstate freight. DaSilva Dep. 22:19-23:14; Butcher Decl. ¶ 4, Ex. G (Alpha Logistics

 Trucking Agreement, Recitals, Paragraph C), Ex. I (attaching printout of Alpha Logistics Trucking

 LLC’s registration with the FMCSA as a motor carrier).

       Plaintiffs’ Response: Disputed in part. Plaintiffs allege that Marcos DaSilva, who

contracted with BTMI under the name Alpha Logistics, is an employee of BTMI under the

Massachusetts Wage Act.

         13. Father & Son Transporting LLC possessed the federal motor carrier authority needed

 to transport interstate freight. Ferreira Dep. 54:10-23; Butcher Decl. ¶ 4, Ex. H (Father & Son

 Transporting Agreement, Recitals, Paragraph C); Butcher Decl. ¶ 4, Ex. J (attaching printout of

 Father & Son Transporting LLC’s registration with the FMCSA as a motor carrier).

             Plaintiffs’ Response: Disputed in part. Plaintiffs allege that Marcos DaSilva, who

contracted with BTMI under the name Alpha Logistics, is an employee of BTMI under the

Massachusetts Wage Act.

       14.     Terms of the relationship between Innovel and BTMI are contained in the Home

 Delivery & Shuttle Logistics Agreement they sign. See generally Butcher Decl. ¶ 4, Ex. B (Innovel

 Agreement).

       Plaintiffs’ Response: Disputed in part. BTMI’s relationship is with Sears, which Innovel

is a mere subsidiary of.
            Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 6 of 21



          15.   Certain requirements such as wearing uniforms, having certain forms of identification,

 making deliveries pursuant to daily manifests and within certain delivery windows, logging the

 completion of deliveries, attending “stand-up meetings,” or having a truck that meets certain

 specifications are Innovel requirements, and BTMI is contractually required to provide Innovel

 with services consistent with these terms. Butcher Decl. ¶ 4, Ex. B (Innovel Agreement, Exhibit

 A, Operations and Responsibilities, Part II; Hubbard Rep. ¶ 42.

          Plaintiffs’ Response: Disputed in part. Plaintiffs have moved to strike the report of

Thomas Hubbard. Furthermore, Border Transfer exercise substantial control over its drivers, and it

is no defense that some of that control is at the insistence of Sears. Scantland v. Jeffry Knight, Inc.,

721 F.3d 1308, 1316 (11th Cir. 2013) (“inquiry requires us to examine the nature and degree of the

alleged employer’s control, not why the alleged employer exercised such control”) (emphasis

added).

           B. Humberto Chantre

           16. Humberto Chantre first worked for a company called Father & Son Moving, LLC, but

 then decided he wanted to start his own trucking business. Chantre Decl. ¶ 3.

           Plaintiffs’ Response: Disputed in part. Chantre worked for BTMI, which had final

           approval over Chantre’s hiring and controlled nearly all aspect of Chantre’s work. Matos

           Dep. 38-39; Ferreira Decl., ¶ 11; DaSilva Decl., ¶ 12.

           17. Chantre formed Chantre Delivery LLC in 2013, and obtained the federal motor carrier

 operating authority needed to transport interstate freight. Chantre Decl. ¶ 2; Butcher Decl. ¶ 4, Ex.

 F (Chantre Delivery Agreement, Recitals, Paragraph C); Butcher Decl. ¶ 4, Ex. S (attaching

 Certificate of Organization filed April 2, 2013, for Chantre Delivery LLC); Butcher Decl. ¶ 4, Ex.

K (attaching printout of Chantre Delivery LLC’s registration with the FMCSA as a motor carrier).

          Plaintiffs’ Response: Disputed in part. BTMI required all contractors to form a corporate

entity prior to entering into a contract with BTMI. Matos Dep. 31-33; Carrier File Requirements;
          Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 7 of 21



DaSilva CCA ¶ 6(C); Ferreira CCA ¶ 6(C).

         18. Chantre Delivery LLC entered into a Contract Carrier Agreement with BTMI on May

 13, 2013. Chantre Decl. ¶ 2; Butcher Decl. ¶ 4, Ex. F (Chantre Delivery Agreement at 3).

        Plaintiffs’ Response: Admission with qualification. Mr. Chantre entered into a contract

 with BTMI as the owner of Chantre Delivery LLC. Chantre CCA at p. 14 (ECF No. 110-6). Mr.

 Chantre was required to form Chantre Delivery by BTMI. Matos Dep. 31-33; Carrier File

 Requirements; DaSilva CCA ¶ 6(C); Ferreira CCA ¶ 6(C). Moreover, Chante formed Chantre

 Delivery LLC solely “in order to begin contracting with BTMI.” Chantre Decl. at ¶ 2

         19. As of May 3, 2017, Chantre Delivery ran three trucks. Chantre Decl. ¶ 4.

             Plaintiffs’ Response: Admitted.

         20. Chantre Delivery used one to three trucks to deliver property brokered by BTMI.

 Chantre Decl. ¶ 4.

        Plaintiffs’ Response: Admitted in part. BTMI did not broker property to its delivery

drivers, but rather assigned them routes each day. Rather, BTMI’s contract with Sears expressly

states “Neither [Border Transfer] nor [the contractor-drivers] has any right, title, interest, or claim

in Merchandise transported under this Agreement.” SLS-BTMI Agreement at ¶ 14.

         21. Chantre deploys Chantre Delivery’s two remaining trucks to provide delivery services

 for XPO, a competitor of BTMI. Chantre Decl. ¶ 4.

         Plaintiffs’ Response: Admitted.

         22. Chantre owns all three of the trucks and switches them between his XPO and BTMI

 contracts. Chantre Decl. ¶ 4.

         Plaintiffs’ Response: Admitted.

         23. If Chantre needs additional capacity to make deliveries his company accepts from

 BTMI, he uses two trucks for the BTMI contract and one truck for the XPO contract. Chantre Decl.

 ¶ 4.
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 8 of 21



       Plaintiffs’ Response: Admitted in part. BTMI assigns the routes, and in doing so, dictates

 how many trucks Chantre must use to satisfy BTMI’s demand. Matos Dep. 18-19, 21; Ferreira

 Dep. 75; Sample Manifests.

        24. The truck Chantre Delivery uses for its business with BTMI has Chantre’s company’s

 name on it rather than BTMI’s. Chantre Decl. ¶ 7.

       Plaintiffs’ Response: Admitted with qualification. Border Transfer also retains the right

to require that contractors display Sears signage on their trucks. SLS-BTMI Contract at p. 5-6.

Furthermore, Border Transfer cannot permit contractors to display their own logos without Sears’

authorization. Id.

        25.     Chantre personally drives a truck for his company’s operations under the XPO

 contract. Chantre Decl. ¶ 5.

       Plaintiffs’ Response: Admitted with qualification. A review of BTMI’s records shows that

Chantre personally performed delivery services for BTMI from approximately June 2013 to

February 2016. Supp. Shuford Decl. at ¶ 11.

        26. Chantre hires a driver and helper for the trucks Chantre Delivery uses to transport

 BTMI-brokered product. Chantre Decl. ¶ 5.

       Plaintiffs’ Response: Denied in part. While Chantre does not currently perform

deliveries for BTMI, any secondary driver or helper used under his contract must be approved by

BTMI and BTMI may refuse to allow a secondary driver or helper to delivery Sears’ merchandise.

DaSilva CCA ¶ 6(E); Ferreira CCA ¶ 6(E); Daniel Lopes CCA ¶ 7.5; Matos Dep. 54

        27. Chantre estimates that he had not personally driven one of Chantre Delivery’s trucks

 for the BTMI contract for about eighteen months prior to May 3, 2017, and instead drove one of

 Chantre Delivery’s trucks for the XPO contract during that time. Chantre Decl. ¶ 5.

       Plaintiffs’ Response: Admitted in part. A review of BTMI’s documents shows that
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 9 of 21



Chantre did not drive a truck after February 2016, approximately 15 months prior to signing his

declaration. Supp. Shuford Decl. at ¶ 11.

         28. When driving a truck under his BTMI contract, Chantre updated a portable system

 after each delivery stop but would not talk to anyone during the day from BTMI unless there was

 a problem. Chantre Decl. ¶ 6.

         Plaintiffs’ Response: Admitted.

       29.   Chantre Delivery accepted property from BTMI pursuant to bills of lading. Matos Dep.

 87:8-90:7; McCluskey Dep. 30:22-31:6.

       Plaintiffs’ Response: Disputed. Contractors such as Mr. Chantre had no property interest

 in the merchandise they delivered. SLS-BTMI Agreement at ¶ 14. Moreover, the bills of lading

 were assigned to specific delivery drivers, not the contractor. Matos Dep. 99-100.

         30. The Chantre Delivery Agreement is a nonexclusive agreement, meaning Chantre

 Delivery is free to use its equipment “for the provision of services to shippers, brokers, and other

 [Chantre Delivery] clients not customers of [BTMI] without the need to obtain any consent from

 [BTMI] . . . .” Butcher Decl. ¶ 4, Ex. F (Chantre Delivery Agreement, § II.3.A).

       Plaintiffs’ Response: Disputed. The fundamental premise of this statement is false.

Plaintiffs claim that the individuals who personally provided delivery services for BTMI were its

employees, regardless of how BTMI decided to couch its relationship with the drivers. No plaintiff,

including Mr. Chantre, is able to personally perform deliveries for BTMI and any other delivery

company at the same time. Sears prohibits BTMI from allowing drivers to co-load any non-Sears

merchandise on their trucks while performing deliveries for Sears. SLS-BTMI Contract at p. 8, ¶

15 (BTM000548); Innovel-BTMI Contract at p. 8, ¶ 15 (BTM000597). Because the delivery drivers

worked full-time for Border Transfer and could not “co-load” their trucks with any other store’s

merchandise, Border Transfer made it impossible to perform deliveries for anyone else. See Second

Decl. of DaSilva at ¶ 12; Ferreira Decl. at ¶ 4; Alvarez Decl. at ¶ 4; Zuniga Decl. at ¶ 4-5. Thus, as
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 10 of 21



a practical matter, individuals who were personally providing delivery services to BTMI did so on

an exclusive basis.

        31. Chantre Delivery hauled freight for other transportation companies while it delivered

 property for BTMI. Chantre Decl. ¶ 4.

       Plaintiffs’ Response: Disputed in part. While Chantre personally performed delivery

services for BTMI, he did so on an exclusive, full-time basis. Supp. Shuford Decl. at ¶ 11.

        32. Chantre always had the option to either accept or turn down work offered to him.

 Chantre Decl. ¶ 10.

       Plaintiffs’ Response: Disputed. Chantre states in his declaration that he was permitted to

 refuse additional work beyond what was assigned to hi, on a given day. Chantre Decl. ¶ 10.

        33. Chantre negotiated at times with BTMI about adding stops to routes that had already

 been accepted by Chantre Delivery. Chantre Decl. ¶ 10.

        Plaintiffs’ Response: Admitted.

        34. When BTMI would ask Chantre Delivery to take on extra stops, Chantre would accept

 additional stops for the route if he could come to an agreement with BTMI on the extra stop pay

 his company would receive, and he would turn down the delivery if no agreement on the financial

 terms was reached. Chantre Decl. ¶ 10.

       Plaintiffs’ Response: Disputed in part. As Chantre’s declaration states, BTMI would speak

with Mr. Chantre individually about additional work. Chantre Decl. ¶ 10.

        35. The Chantre Delivery Agreement provided Chantre Delivery “exclusive control and

 direction of the persons operating and/or loading the Equipment or otherwise engaged in such

 transportation services.” Butcher Decl. ¶ 4, Ex. F (Chantre Delivery Agreement, § II.8).

       Plaintiffs’ Response: Disputed in part. While the agreement states what BTMI claims it

does, the rest of the agreement calls for the contractor to work subject to BTMI substantial control.
            Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 11 of 21



Among other things, the agreement requires contractors to perform deliveries pursuant to BTMI’s

instructions, to meet Sears’ strict demands for timely deliveries, to obtain BTMI’s approval for any

helpers the contractors wants to use, to attend daily standup meetings and to wear a uniform

designated by BTMI. See, e.g., DaSilva CCA ¶¶ 6(E), 19, Appendix B; Ferreira CCA ¶¶ 6(E), 19,

Appendix B

            36. The Chantre Delivery Agreement contains a provision under which Chantre

 acknowledges that Chantre Delivery’s relationship with BTMI was that of an independent

 contractor and not an employee, and that Chantre is entitled to “exercise the discretion and

 judgment of an independent contractor in determining the manner and means of performing its

 obligations under [the] Agreement . . . .” Butcher Decl. ¶ 4, Ex. F (Chantre Delivery Agreement,

 § II.8).

        Plaintiffs’ Response: Disputed in part. While the agreement says what BTMI claims it

says, in reality, Plaintiffs work exclusively for BTMI subject to substantial control and are

employees under the Massachusetts Wage Act. See response to No. 35.

            C. Plaintiffs’ Motor Carrier Business Expenses and Settlement Deductions

            37. The Contract Carrier Agreement makes the motor carrier responsible for its business

 expenses and authorizes deductions from compensation. Butcher Decl. ¶ 4, Ex. G (Alpha Logistics

 Trucking Agreement, §§ II.3.B, IV), Ex. H (Father & Son Transporting Agreement, §§ II.3.B, IV).

        Plaintiffs’ Response: Disputed in part. As discussed above, the individual Plaintiffs are

not motor carriers, but are employees of BTMI. Furthermore, worker’s compensation insurance

and cargo insurance are not mere business expenses, rather BTMI requires Plaintiffs to pay for

insurance to protect itself against future damages, which as discussed in Plaintiffs’ briefing, violates

the Wage Act. Moreover, Massachusetts requires employers to provide employees with worker’s

compensation.
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 12 of 21



         38. The Agreement terms provide that motor carriers must maintain “all required worker’s

 compensation policies.” Butcher Decl. ¶ 4, Ex. G (Alpha Logistics Trucking Agreement, §

 II.11.E), Ex. H (Father & Son Transporting Agreement, § II.11.E).

       Plaintiffs’ Response: Disputed in part. As discussed above, the individual Plaintiffs are

not motor carriers, but are employees of BTMI.

         39. Plaintiff DaSilva signed an Agreement with BTMI on behalf of his company Alpha

 Logistics Trucking LLC. Butcher Decl. ¶ 4, Ex. G (Alpha Logistics Trucking Agreement at 8);

 DaSilva Dep. 24:22-25:6.

         Plaintiffs’ Response: Admitted.

         40. Plaintiff Ferrieira did not sign or otherwise enter an Agreement with BTMI; rather,

 Ferreira’s father signed an Agreement with BTMI on behalf of Father & Son Transporting LLC, a

 company Ferreira and his father own. Butcher Decl. ¶ 4, Ex. H (Father & Son Transporting

 Agreement at 12 (signature page)); Ferreira Dep. 30:16-19, 33:25-34:5.

         Plaintiffs’ Response: Admitted.

         41. Plaintiffs are requesting reimbursement of two categories of business expenses they

 allegedly incurred: (1) payments for workers’ compensation premiums, and (2) payments for cargo

 insurance. Butcher Decl. ¶ 4, Ex. L (attaching Plaintiff Marcos DaSilva’s Responses to

 Defendant’s First Set of Interrogatories (“DaSilva Interrogatories”), at 7; Butcher Decl. ¶ 4, Ex. M

 (attaching Plaintiff Matteus Ferreira’s Responses to Defendant’s First Set of Interrogatories

 (“Ferreira Interrogatories”), at 7).

       Plaintiffs’ Response: Disputed in part. Plaintiffs seek worker’s compensation and cargo

insurance premiums that they were required to pay by BTMI, but these were not business expenses,

but amounts that as an employer BTMI was required to pay.

         42. Plaintiffs are seeking recovery of deductions taken from settlements paid to Father &

 Son Transporting LLC (Ferreira’s father’s company) and Alpha Logistics Trucking LLC
        Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 13 of 21



 (DaSilva’s company) that Plaintiffs place in five categories: (1) noncompliance, (2) uniforms; (3)

 damage claims, (4) unfinished deliveries, and (5) performance bonds. Butcher Decl. ¶ 4, Ex. L

 (DaSilva Interrogatories at 6–7); Butcher Decl. ¶ 4, Ex. M (Ferreira Interrogatories at 6–7).

        Plaintiffs’ Response: Admitted.

        43. These are the same reimbursement and deduction expenses Plaintiffs seek on behalf

 of other class members. Butcher Decl. ¶ 4, Ex. L (DaSilva Interrogatories at 7); Butcher Decl. ¶ 4,

 Ex. M (Ferreira Interrogatories at 7).

        Plaintiffs’ Response: Admitted.

        44. Plaintiffs identify “unfinished deliveries” as those adjustments on a motor-carrier

 settlement labeled as either “N/B,” or “No Bill.” See Memorandum in Support of Plaintiffs’ Motion

 for Class Certification, ECF No. 74, at 21.

       Plaintiffs’ Response: Admitted with clarification. Plaintiffs and the class members are not

motor carriers, but are employees of BTMI under the Wage Act.

        45. “No Bill” or “N/B” adjustments—which are one in the same—arise in two situations:

 (1) when a delivery is removed from a manifest before any work is done on that delivery, in which

 case the No Bill reflects an adjustment on the settlement statement to reflect the delivery that was

 scheduled but did not occur (in other words, BTMI’s accounting software pays the Motor-Carrier

 Owner for the delivery even though no work was done, but then deducts that payment as a “No

 Bill” deduction to zero out the Motor-Carrier Owner for the delivery), or (2) when a Motor-Carrier

 Owner’s business loads the delivery on a truck, but does not complete the delivery because the

 customer is not home, the customer rejects the shipment, or the Motor-Carrier Owner’s business

 delivered the product but, for example, did not hook it up properly, in which case the Motor-Carrier

 Owner whose business actually completes the delivery will end up getting paid on it. McCluskey

 Decl. ¶ 4.

       Plaintiffs’ Response: Admitted.
        Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 14 of 21



        46. Damage claims are settlement deductions made from amounts paid to motor carriers

 for damage to the brokered property in transit, damage to a retailer’s customer’s home resulting

 from the delivery process, or both. Butcher Decl. ¶ 4, Ex. G (Alpha Logistics Trucking Agreement,

 Appendix B, Claims Handling Procedures, Paragraphs 2.A. (Merchandise Claims), 2.B. (Damage

 to Customer’s Property)); Butcher Decl. ¶ 4, Ex. H (Father & Son Transporting Agreement,

 Appendix B, Claims Handling Procedures, Paragraphs 2.A. (Merchandise Claims), 2.B. (Damage

 to Customer’s Property)); Matos Dep. 71:6-14, 73:2-13, 120:3-24.

       Plaintiffs’ Response:     Disputed in part.   BTMI makes deductions from its driver’s

 compensation for damage to Sears merchandise.

        47. DaSilva testified that Alpha Logistics Trucking LLC paid damage claims. DaSilva

 Dep. 38:6-12, 67:17-23.

       Plaintiffs’ Response: Disputed. DaSilva testified that BTMI deducted damage clais from

his pay and that he did not deduct any pay from his helper from that happened. DaSilva Dep. at 67.

        48. Deductions for damage claims were paid by Father & Son Transporting LLC, and

 those expenses were then passed along by Father & Son Transporting LLC to its own workers.

 Ferreira Dep. 142:19-143:16.

       Plaintiffs’ Response: Disputed. BTMI deducted damage claims from the compensation

paid to Ferreira for the services he personally provided. Matos Dep. 120; Sample Property Damage

Claim Form.

        49. DaSilva asserts Alpha Logistics Trucking LLC purchased a workers’ compensation

 policy. DaSilva Dep. 74:3-18.

        Plaintiffs’ Response: Admitted.

        50. DaSilva has not produced copies of any workers’ compensation policies purchased by

 his company, Alpha Logistics Trucking LLC. Butcher Decl. ¶ 2.

        Plaintiffs’ Response: Admitted.
        Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 15 of 21



        51. Financial disclosures for Alpha Logistics Trucking LLC, do not reflect that a workers’

 compensation policy was ever purchased. Butcher Decl. ¶ 4, Ex. N (attaching Alpha Logistics

 Trucking LLC, 2016 Annual Report).

        Plaintiffs’ Response: Admitted.

        52. Ferreira asserts Father & Son Transporting LLC purchased a workers’ compensation

 policy. Ferreira Dep. 123:5-7.

        Plaintiffs’ Response: Admitted.

        53. Ferreira has not produced copies of any workers’ compensation policies Father & Son

 Transporting LLC purchased. Butcher Decl. ¶ 3.

       Plaintiffs’ Response: Disputed. Plaintiffs produced copies of worker’s compensation

policies purchased by Ferreira on behalf of Father & Son’s. See, e.g., Bates Nos. FERR008361-62

(attached to Weber Decl. at Ex. CC).

        54. Ferreira is part-owner of Father & Son Transporting LLC. Ferreira Dep. 22:23-23:1;

 Butcher Decl. ¶ 4, Ex. O (attaching Schedule K-1 Tax Form for Matteus Ferreira).

       Plaintiffs’ Response: Father & Son no longer operates and did not contract to provide any

delivery services after Mr. Ferreira stopped performing deliveries for BTMI. Ferreria Dep. at 38.

        55. Ferreira’s father, the other owner of Father & Son Transporting LLC, entered into the

 Agreement with BTMI on Father & Son Transporting LLC’s behalf. Butcher Decl. ¶ 4, Ex. H

 (Father & Son Transporting Agreement at 12 (signature page)); Ferreira Dep. 30:16-19.

       Plaintiffs’ Response: Admitted in part. Matteus’ father signed the agreement, but Matteus

  personally provided delivery services as a driver for BTMI on a full-time basis. Ferreira Dep. at

  32; Ferreira Decl. at ¶ 2.

        56. Ferreira did not sign a Contract Carrier Agreement with BTMI either individually or

 on behalf of Father & Son Transporting LLC. Butcher Decl. ¶ 4, Ex. H (Father & Son Transporting
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 16 of 21



 Agreement at 12 (signature page)); Ferreira Dep. 30:16-19, 33:25-34:5.

       Plaintiffs’ Response: Admitted with clarification. Matteus Ferreira’s father signed the

agreement for his son.

         57. Plaintiffs have represented that they have completed discovery. Butcher Decl. ¶ 4, Ex.

 P (attaching transcript from Motion Hearing, DaSilva v. Border Transfer of Ma, Inc., September

 20, 2017, at 3:24-4:4).

       Plaintiffs’ Response: Disputed. Plaintiffs have served their discovery on BTMI, but as

 BTMI has acknowledged, it has a duty to supplement its discovery following this Court’s order

 granting class certification.

         58. Settlement payments to Father & Son Transporting LLC were deposited into a Father

 & Son Transporting LLC bank account separate from Ferreira’s personal account. Ferreira Dep.

 36:13-24.

         Plaintiffs’ Response: Admitted.

         59. Settlement payments to Alpha Logistics Trucking LLC were deposited into an Alpha

 Logistics Trucking LLC bank account separate from DaSilva’s personal account. DaSilva Dep.

 35:21-36:8.

         Plaintiffs’ Response: Admitted.

         60. Father & Son Transporting LLC reported its income on Form 1065 federal tax filings.

 Butcher Decl. ¶ 4, Ex. Q (attaching Form 1065 U.S. Return of Partnership Income for Father &

 Son Transporting LLC).

       Plaintiffs’ Response: Admitted with clarification. Matteus Ferreira was required to

 incorporate in order to work for BTMI and all of his income came from BTMI. Ferreira Decl. at ¶

 5.

       61.     Alpha Logistics Trucking LLC was formed October 9, 2014. Butcher Decl. ¶ 4, Ex. R
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 17 of 21



(attaching Certificate of Organization for Alpha Logistics Trucking LLC).

       Plaintiffs’ Response: Admitted with clarification. Alpha Logistics was formed by a BTMI

manager so that DaSilva could work for BTMI. Matos Dep. 31; DaSilva Dep. Tr. at p. 20, 24;

DaSilva Decl. at ¶ 4.

        62. At the time of formation, Alpha Logistics Trucking listed the general character of the

 business as “APPLIANCE DELIVERY,” the Resident Agent as Marcos Da Silva, the Manager as

 Marcos DaSilva, and the individual authorized to execute documents to be filed with the

 Corporations Division as Marcos Da Silva. Id.

        Plaintiffs’ Response: Admitted.

        63. Alpha Logistics Trucking LLC’s Annual Report for filing year 2015 listed the general

 character of its business as “CARS DELIVERY,” the Resident Agent as Marcos Da Silva, the

 Manager as Macelo Junior Coelho, and the individual authorized to execute documents to be filed

 with the Corporations Division as Macelo Junior Coelho. Butcher Decl. ¶ 4, Ex. T (attaching Alpha

 Logistics Trucking LLC’s Annual Report for filing year 2015).

        Plaintiffs’ Response: Admitted.

        64. Alpha Logistics Trucking LLC changed the Resident Agent from Marcos Da Silva to

 Macelo Junior Coelho on May 10, 2016. Butcher Decl. ¶ 4, Ex. T (attaching Alpha Logistics

 Trucking LLC’s Annual Report for filing year 2015), Ex. U (attaching Alpha Logistics Trucking

 LLC Statement of Change of Resident Agent/Resident Office filed May 10, 2016).

        Plaintiffs’ Response: Admitted.

        65. Plaintiffs have not produced damage calculations as required by Rule 26(a)(1)(A)(iii)

 despite follow-up requests. Butcher Decl. ¶ 4, Ex. DD, ¶ 5.

        Plaintiffs’ Response: Disputed. Plaintiffs have provided damage calculations for the

named Plaintiffs and have provided Defendants with the categories of damages they seek, which
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 18 of 21



are all in the possession of or known to Defendants.

         66. The various Agreements used during the class period predicate payment on the

 completion of the delivery. Butcher Decl. ¶ 4, Ex. D (attaching Contract Carrier Agreement in use

 from June 23, 2013, to approximately April 1, 2017, ¶ IV.A (Payment)), Ex. E (attaching Contract

 Carrier Agreement in use from approximately April 1, 2017, to the present, ¶ 5.1 (Rates, Charges

 and Payment to Carrier)).

       Plaintiffs’ Response: Disputed. BTMI actually pays contractors for deliveries that made,

but that require a return visit due to a bad fit. Matos Dep. 124.

         67. The Chantre Delivery Agreement provides that Chantre Delivery LLC is responsible

 for providing employee drivers and ensuring all of its drivers meet safety standards in compliance

 with all laws; solely responsible for providing, equipping, maintaining, and covering all expenses

 associated with equipment used under the Agreement; solely responsible for maintaining necessary

 insurance coverages to insure against business losses, including, but not limited to, statutory

 workers’ compensation coverage for its employees; and able to terminate the agreement upon ten

 days’ written notice. Butcher Decl. ¶ 4, Ex. F (Chantre Delivery Agreement, §§ 3 (Equipment &

 Supplies), 5 (Term), 6 (Labor), 11 (Insurance)).

             Plaintiffs’ Response: Disputed in part. While the agreement says what BTMI claims

 it does, in reality, BTMI exercises substantial control over so-called secondary drivers and helpers.

 The contract requires all secondary drivers and helpers to pass background checks and Border

 Transfer retains the right to prohibit any secondary driver or helper from making Sears deliveries.

 DaSilva CCA ¶ 6(E); Ferreira CCA ¶ 6(E); Daniel Lopes CCA ¶ 7.5.

II.    PLAINTIFFS’ COUNTERSTAMENT OF MATERIAL FACTS

       1.      Plaintiffs incorporate herein the Statement of Material Facts being submitted in

support of Plaintiffs’ Motion for Partial Summary Judgment.
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 19 of 21



       2.      Among these requirements, contractors must submit to a background check, obtain

various kinds of insurance, and form a separate corporate entity. Matos Dep. 31-33; Carrier File

Requirements; DaSilva CCA ¶ 6(C); Ferreira CCA ¶ 6(C).

       3.      Many of the class members did not have a corporate entity when they came to apply

for a job with Border Transfer. Matos Dep. 31; DaSilva Dep. Tr. at p. 20; Owusu-Ansah Decl. at ¶

3; Zuniga Decl. at ¶ 3; Alvarez Decl. at ¶ 3; Ferreira Dep. 29.

       4.      In fact, when Marcos DaSilva applied for a job, a Border Transfer manager named

Damilton formed DaSilva’s business entity himself by filling out the application online while

DaSilva watched. DaSilva Dep. 24; DaSilva Decl. at ¶ 4.

       5.      A contractor who delivers an appliance is paid for that stop, even when a return visit

is required due to, for example, there is a bad fit. Matos Dep. 124. The contractor sent for the

return visit is generally different from the contractor who performed the initial delivery. Matos

Dep. 124-25. In that case, both contractors are paid for the stop. Id.

       6.      Deductions for rescheduled deliveries or deliveries that were made, but require a

return visit, are listed as “no bill” or “N/B” deductions. Matos Dep 127; DaSilva Pay Statements.

       7.      BTMI pays contractors a flat rate “per stop.” See, e.g., Ferreira CCA at Appendix

C.

       8.      Based on BTMI’s records, Humberto Chantre personally performed deliveries for

BTMI on 597 days from July 23, 2013 to February 1, 2016,, after which he stopped personally

performing delivery services for BTMI. Suppl. Decl. of Rebecca Shuford at ¶ 11 (attached to Weber

Decl. Z). Based on the fact that there were 131 weeks during that time span, Chantre worked an

average of 4.56 days per week for BTMI from July 23, 2013 to February 1, 2016.
         Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 20 of 21




 DATED: November 19, 2018                        Respectfully Submitted,
                                                 MARCOS DaSILVA, et al., individually
                                                 and on behalf of all others similarly
                                                 situated,
                                                 By their attorneys,


                                                   /s/ Harold L. Lichten
                                                 Harold L. Lichten BBO# 549689
                                                 Benjamin J. Weber BBO# 673736
                                                 LICHTEN & LISS-RIORDAN, P.C.
                                                 729 Boylston Street, Suite 2000
                                                 Boston, MA 02116
                                                 (617) 994 5800
                                                 hlichten@llrlaw.com
                                                 bjweber@llrlaw.com




                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, the foregoing document was filed

electronically through the ECF System and is available for viewing and downloading from the ECF

System, that it will be sent electronically to counsel of record identified as registered participants

on the Notice of Electronic Filing, and that paper copies will be sent to those indicated as non-

registered participants.



                                                       /s/ Harold L. Lichten
                                                       Attorney for Plaintiffs
Case 1:16-cv-11205-PBS Document 121 Filed 11/19/18 Page 21 of 21
